189 N.J. Super. 236 (1983)
459 A.2d 1198
ANTHONY J. SCIASCIA, SR., ETC., PLAINTIFF-APPELLANT,
v.
THE AMERICAN INSURANCE COMPANY, ETC., DEFENDANT-THIRD-PARTY PLAINTIFF, RESPONDENT,
v.
THE NEWARK INSURANCE COMPANY, ETC., THIRD-PARTY DEFENDANT, RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued April 19, 1983.
Decided April 26, 1983.
*237 Before Judges MICHELS, PRESSLER and TRAUTWEIN.
John R. Lanza argued the cause for appellant (Winget, Keating, Thatcher & Lanza, attorneys; John R. Lanza on the brief).
John J. O'Donnell argued the cause for respondent The American Insurance Company (O'Donnell, McCord & Leslie, attorneys; John J. O'Donnell on the brief).
J. David Woods argued the cause for respondent The Newark Insurance Company (Haggerty & Donohue, attorneys; J. David Woods on the statement in lieu of brief).
PER CURIAM.
The judgment under review is affirmed substantially for the reasons expressed in Judge Stein's written opinion of February 2, 1982, reported at 183 N.J. Super. 352 (Law Div. 1982).